Exhibit 10.2

 

MGM RESORTS INTERNATIONAL
2012 DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

 

MGM Resorts International (the “Company”) hereby establishes a nonqualified
deferred compensation plan for members of the Board of Directors of the Company
who are not employees or officers of the Company (“Non-Employee Directors”) to
be known as the MGM Resorts International 2012 Deferred Compensation Plan for
Non-Employee Directors (the “Plan”).  The purpose of the Plan is to enhance the
Company’s ability to attract and retain Non-Employee Directors whose training,
experience and ability will promote the interests of the Company and to directly
align the interests of such Non-Employee Directors with the interests of the
Company’s stockholders.  The Plan is designed to permit Non-Employee Directors
to defer the receipt of all or a portion of the compensation otherwise payable
to them for services to the Company as members of the Board.

 

The Plan is effective as of June 12, 2012 (the “Effective Date”).  The Plan is
intended to be, and shall be administered as, an unfunded plan maintained for
the purpose of providing deferred compensation for the Non-Employee Directors
and, as such, is not an “employee benefit plan” within the meaning of Title I of
ERISA (as defined below).

 

ARTICLE I
DEFINITIONS

 

(a)           “Administrator” means the administrator that has been appointed by
the Board pursuant to Article V of the Plan.

 

(b)           “Board” means the Board of Directors of the Company.

 

(c)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(d)           “Committee” means the Compensation Committee of the Board.

 

(e)           “Common Stock” means the common stock, par value $0.01, of the
Company.

 

(f)            “Company” means MGM Resorts International.

 

(g)           “Deferred Compensation Accounts” shall have the meaning set forth
in Article III of the Plan.

 

(h)           “Deferred Stock Unit” shall have the meaning set forth in
Section 3.3 of the Plan.

 

(i)            “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

 

(j)            “Fees” includes all fee income payable to Non-Employee Directors
for their service on the Board, including, but not limited to (i) annual
retainer fees (whether paid in equity (including RSUs) or cash) and
(iii) compensation that may be payable to such Non-

 

1

--------------------------------------------------------------------------------


 

Employee Directors for serving on any of the committees of the Board, as
chairperson of any of the committees of the Board or as Lead Director.  The term
“Fees” does not include travel payments that may be made to such Non-Employee
Directors as a result of attending meetings of the Board or payments that
constitute reimbursement for expenses incurred by a Non-Employee Director in
connection with his or her services to the Board.

 

(k)           “Participant” means a Non-Employee Director of the Company (and,
if applicable, his or her beneficiaries) who has elected to participate in the
Plan.

 

(l)            “Plan Year” means the calendar year.

 

(m)          “Restricted Stock Unit” or “RSU” means an award granted to a
Participant pursuant to Article 8 of the Company’s Amended and Restated 2005
Omnibus Incentive Plan, as amended from time to time.

 

(n)           “Service End Date” means the first day of the month following the
month in which the Participant terminates his or her services as a Non-Employee
Director.

 

(o)           “Subsidiary” means any corporation, limited liability company or
partnership in which the Company owns, directly or indirectly, more than 50% of
the total combined voting power of all classes of stock of such corporation or
of the capital interest or profits interest of such partnership.

 

ARTICLE II
PARTICIPATION REQUIREMENTS

 

2.1.         Eligibility. All Non-Employee Directors are eligible to participate
in the Plan.  A Non-Employee Director will be deemed a Participant in the Plan
if he or she defers all or a portion of the RSUs and/or other Fees to be earned
during a Plan Year as provided herein.

 

2.2.         Elections.

 

(a)           General Rules.  The election to defer all or a portion of the
Participant’s RSUs and/or other Fees for the next Plan Year, as well as the
election of the form and timing of any distributions on the Participant’s behalf
with respect to the amount deferred during such Plan Year, shall be made by
written notice delivered by the Participant to the Company in the manner
specified by the Company and not later than the last day immediately preceding
such Plan Year.  In the case of a Non-Employee Director who first becomes
eligible during a Plan Year, such election must be made by written notice not
later than thirty (30) days after such Non-Employee Director first becomes
eligible to participate in this Plan; provided, however, that with respect to
such initial elections, no RSUs and/or other Fees attributable to the period
before which the election is made and presented to the Company are eligible for
deferral under this Plan.  Each such election shall be irrevocable during such
Plan Year and thereafter, except as set forth below.

 

(b)           Amendment of Election Form.  Each Participant may amend his or her
election forms with respect to his or her Deferred Compensation Account balance
(i) to change the previously-elected form of distribution in respect of all
distributions under the Plan to another distribution form permitted under
Section 4.1, or (ii) to change the starting date for

 

2

--------------------------------------------------------------------------------


 

commencement of all payments under the Plan to another definitely determinable
date, provided, however that such election shall be made in the manner specified
by the Company.  Notwithstanding the foregoing, to be effective, any election
made pursuant to this Section 2.2(b) must satisfy the following conditions:
(x) it must be made at least twelve months prior to the date as of which
distribution to the Participant in respect of his or her Deferred Compensation
Account would otherwise have been made to the Participant and (y) it must defer
the commencement date of distribution to the Participant in respect of his or
her Deferred Compensation Account for at least five (5) years from the date that
would have applied absent such election.

 

ARTICLE III
DEFERRED COMPENSATION ACCOUNTS

 

3.1.         Establishment of Deferred Compensation Accounts.  An account shall
be established for each Participant which shall be designated as his or her
Deferred Compensation Account.  Each Participant’s Deferred Compensation Account
may be sub-allocated as a recordkeeping matter and accounting convenience, but
the Company shall not be required to segregate any amounts credited to the
Deferred Compensation Accounts in any manner or in any form, except in its sole
discretion.

 

3.2.         Crediting Deferred Compensation Accounts.

 

(a)           Crediting of RSUs to Deferred Compensation Accounts.  Upon the
execution of a valid election form pursuant to Section 2.2(a) with respect to
the deferral of RSUs, such deferred RSUs shall be credited to the Participant’s
Deferred Compensation Accounts as of the date the award would have otherwise
vested.

 

(b)           Crediting of Other Fees to Deferred Compensation Accounts.  Upon
the execution of a valid election form pursuant to Section 2.2(a) with respect
to the deferral of Fees other than RSUs attributable to services performed by
the Participant in the next Plan Year, such Fees shall be credited to the
Participant’s Deferred Compensation Accounts on the last day of the fiscal
quarter to which such Fees relate.

 

3.3.         Earnings; Deferred Stock Units.  A Participant’s Deferred
Compensation Account will be deemed invested in deferred stock units that are
intended to mirror the performance of shares of Common Stock, with each deferred
stock unit the equivalent of one share of Common Stock (“Deferred Stock
Units”).  Such amounts will be credited under the Plan as if the Participant had
actually purchased shares of Common Stock on the date of such deferral.  If
dividends on the Common Stock are declared while a Participant holds Deferred
Stock Units in his or her Deferred Compensation Account, additional Deferred
Stock Units will be credited to such Deferred Compensation Account in the
following manner.  First, a notional value equal to the cash value of dividends
that would be paid upon the same number of whole shares of Common Stock as the
Participant has Deferred Stock Units in his or her Deferred Compensation Account
on the dividend crediting date (e.g., the date such dividend is payable) will be
calculated.  Second, such notional value will be deemed to be allocated to the
Participant’s Deferred Compensation Account and credited to a corresponding
number of Deferred Stock Units to such Deferred Compensation Account (in whole
or fractional units) as of the same date,

 

3

--------------------------------------------------------------------------------


 

as soon as administratively practicable.  With respect to any distribution for a
Participant’s Deferred Compensation Account as provided for in Article IV of the
Plan, the aggregate value of any such distribution shall be valued as of the
date of distribution.

 

ARTICLE IV
DISTRIBUTIONS FROM THE PLAN

 

4.1.         Timing and Form of Distribution. The Company shall pay to the
Participant (or, in the event of the Participant’s death, to the Participant’s
designated beneficiary) a sum,  equal to the amount then standing to his or her
credit in his or her Deferred Compensation Account (plus earnings as provided
for under Section 3.3 herein), in the following manner:

 

(a)           Lump Sum or Installment Payments.  Payments shall be made in a
lump sum, or in installments (to the extent made available by the
Administrator), as elected by the Participant in his or her deferral election
form, to begin within 90 days following the Participant’s Service End Date.  In
the event an installment option is chosen, such installments shall be as nearly
equal as practicable and shall continue even if the Participant again serves on
the Board.  The form of distribution shall be Common Stock.

 

(b)           Small Account Balances — Lump Sum Payout.  Notwithstanding the
foregoing, in the event the amount scheduled for distribution on or following
the Participant’s Service End Date in installments (rather than lump sum) is ten
thousand dollars ($10,000) or less at the time distributions would commence by
reason of the application of this Section 4.1(a), payment of such portion of
Participant’s Deferred Compensation Account balance shall be made in a single
lump sum within 90 days of the date such distribution would otherwise have
commenced, notwithstanding the form of benefit payment elected by the
Participant.

 

(c)           Normal Form of Benefits.  In the event no election is made
pursuant to this Article IV, payments shall be made in lump sum within 90 days
following the Participant’s Service End Date.

 

(d)           Death of Participant.  Notwithstanding the above, if the
Participant dies (either before payments commence from the Plan or while such
payments are being made), the balance of the Participant’s Deferred Compensation
Account shall immediately become due and payable in one lump sum to the
Participant’s beneficiary or, if no beneficiary is designated or then living, to
the Participant’s estate within 90 days of the date of the Participant’s death.

 

ARTICLE V
ADMINISTRATION OF THE PLAN

 

5.1.         Administration of the Plan. The Board shall appoint an
Administrator to administer the Plan, which shall be comprised of one or more
executive officers of the Company.  The Administrator shall maintain such
procedures and records as will enable the Administrator to determine the
Participants and their beneficiaries who are entitled to receive benefits under
the Plan and the amounts thereof.

 

4

--------------------------------------------------------------------------------


 

5.2.         General Powers of Administration. The Committee shall have the
exclusive right, power, and authority to interpret, in its sole discretion, any
and all of the provisions of the Plan; and to consider and decide conclusively
any questions (whether of fact or otherwise) arising in connection with the
administration of the Plan or any claim for benefits arising under the Plan. Any
decision or action of the Committee or the Administrator shall be conclusive and
binding on the Company and the Participants.  The Plan is designed to comply
with the applicable requirements of Section 409A of the Code and the regulations
promulgated thereunder, and shall be administered and construed to the maximum
extent possible consistent with the requirements of such Section and such
regulations.

 

ARTICLE VI
AMENDMENT AND TERMINATION

 

6.1.         Amendment of the Plan.  The Committee shall have the authority to
adopt minor amendments to the Plan without prior approval by the Board that:

 

(a)           are necessary or advisable for purposes of complying with
applicable laws and regulations;

 

(b)           relate to administrative practices under the Plan (including, but
not limited to, the establishment of any procedures or processes or accounts
related to the distribution of Common Stock or other amounts under the Plan); or

 

(c)           have an insubstantial financial effect on the Plan.

 

The Board shall have the authority to adopt any other amendments to the Plan not
encompassed under the terms of the preceding sentence.  Any such amendments must
be made by written instrument, and notice of such amendments shall be provided
as soon as practicable to Participants after their adoption.

 

6.2.         Limitations on Amendment or Termination of the Plan. The Company
reserves the right to amend or terminate the Plan in any respect and at any
time, without the consent of Participants or beneficiaries; provided, however,
that the following conditions with respect to such amendment or termination must
be satisfied in order for such amendment or termination to be binding and in
effect:

 

(a)           Such amendment or termination must be made pursuant to a written
resolution of the Committee which is approved thereafter by the Board; and

 

(b)           Such amendment or termination resolution may not adversely affect
the rights of any Participant or beneficiary to receive benefits earned and
accrued under the Plan prior to such amendment or termination; provided,
however, that the following shall not be deemed to violate this provision:

 

(i)            any acceleration of payments of amounts accrued under the Plan by
action of the Committee or by operation of the Plan’s terms; or

 

(ii)           any decision by the Committee to limit participation (or other
features of the Plan) prospectively under the Plan.

 

5

--------------------------------------------------------------------------------


 

ARTICLE VII
GENERAL PROVISIONS

 

7.1.         Common Stock Issued Under the Plan.  Any shares of Common Stock
that are distributed under the Plan in accordance with Article IV shall be
funded from the share pool available under the Company’s 2005 Omnibus Incentive
Plan, as amended from time to time or any other equity incentive plan of the
Company.  No shares shall be separately issuable under the Plan.

 

7.2.         Participant’s Rights Unsecured and Unfunded. This Plan is an
unfunded plan maintained primarily to provide deferred compensation benefits for
Non-Employee Directors, and therefore is exempt from the provisions of Parts 2,
3 and 4 of Title I of ERISA.  Accordingly, no assets of the Company shall be
segregated or earmarked to represent the liability for accrued benefits under
the Plan. Amounts referenced in Participant account statements are only
recordkeeping devices reflecting such liability for accrued benefits, and do not
reflect any actual amounts credited.  The right of a Participant (or his or her
Beneficiary) to receive a payment hereunder shall be an unsecured claim against
the general assets of the Company or any successor to the Company.  All payments
under the Plan shall be made from the general funds of the Company or any
successor.  The Company is not required to set aside money or any other property
to fund its obligations under the Plan, and all amounts that may be set aside by
the Company prior to the distribution of account balances under the terms of the
Plan remain the property of the Company (or, if applicable, any successor). 
Notwithstanding the foregoing, nothing in this Section 7.2 shall preclude the
Company, in its sole discretion, from establishing a “rabbi trust” or other
vehicle in connection with the operation of this Plan, provided that no such
action shall cause the Plan to fail to be an unfunded plan designed to provide
deferred compensation benefits for Non-Employee Directors within the meaning of
Title I of ERISA.

 

7.3.         No Guarantee of Benefits. Nothing contained in the Plan shall
constitute a guaranty by the Company or any other person or entity that the
assets of the Company will be sufficient to pay any benefit hereunder.

 

7.4.         No Creation of Employee Rights; Plan is Not A Contract of
Employment. Participation in the Plan shall not be construed to give or deem any
Participant to be an employee of the Company.  This Plan shall not constitute a
contract of employment between the Company and any Participant.

 

7.5.         Non-Alienation Provision. No interest of any person or entity in,
or right to receive a benefit or distribution under, the Plan shall be subject
in any manner to sale, transfer, anticipation, assignment, pledge, attachment,
garnishment, or other alienation or encumbrance of any kind; nor may such
interest or right to receive a distribution be taken, either voluntarily or
involuntarily for the satisfaction of the debts of, or other obligations or
claims against, such person or entity, including claims for alimony, support,
separate maintenance and claims in bankruptcy proceedings.

 

7.6.         Applicable Law; Severability. The Plan shall be construed and
administered under the laws of the State of Delaware, except to the extent that
such laws are preempted by ERISA, if applicable. In the event any provision of
this Plan shall be determined to be illegal or invalid for any reason, the
remaining portion(s) shall continue in full force and effect as if such illegal
or invalid provision had never been included herein.

 

6

--------------------------------------------------------------------------------


 

7.7.         No Impact on Other Benefits.  Amounts accrued under the Plan shall
not be included in a Participant’s compensation for purposes of calculating
benefits under any other plan, program or arrangement sponsored by the Company.

 

7.8.         Incapacity of Recipient. If a Participant or other beneficiary
entitled to a distribution under the Plan is living under guardianship or
conservatorship, distributions payable under the terms of the Plan to such
Participant or beneficiary shall be paid to his or her appointed guardian or
conservator and such payment shall be a complete discharge of any liability of
the Company under the Plan.

 

7.9.         Usage of Terms and Headings. Words in the masculine gender shall
include the feminine and the singular shall include the plural, and vice versa,
unless qualified by the context. Any headings are included for ease of reference
only, and are not to be construed to alter the terms of the Plan.

 

7

--------------------------------------------------------------------------------